DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 5/28/20.
3.    Claims 1 – 20 are pending.
4.    The drawings filed on 5/28/20 has been noted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding claim 1, the claim include the limitations of  “a first portion of the one or more displays is oriented in a generally upright manner” and “a second portion of the one or more displays is located below the first portion of the one or more displays and includes a surface that is generally horizontal“. The term “generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
8.	Dependent claims 2 – 20 are also rejected because its dependency to claim 1.


Claim Rejections - 35 USC § 101
9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
10.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
11.	Step 1: 
Claims 1 - 20 are drawn to are directed to a machine, which is one of the statutory categories of invention.
12.	Step 2A: 
13.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
14.	Claim 1 is exemplary: 
 	“An electronic gaming system comprising: one or more displays; and a game controller that includes one or more processors and one or more memory devices, wherein: a first portion of the one or more displays is oriented in a generally upright manner, a second portion of the one or more displays is located below the first portion of the one or more displays and includes a surface that is generally horizontal, the one or more processors, the one or more memory devices, and the one or more displays are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to: cause a first wagering game to be presented via first graphical content displayed within at least the first portion of the one or more displays; cause second graphical content displayed in the second portion of the one or more displays to transition from a first graphical state to a second graphical state responsive to a determination that one or more first trigger conditions are met; and cause the second graphical content displayed in the second portion of the one or more displays to transition from the second graphical state to the first graphical state responsive to a determination that one or more second trigger conditions are met, wherein: a) the second graphical content displayed in the second portion of the one or more displays in the first graphical state includes a first set of one or more graphical objects that includes a first graphical object representing a first user-selectable wager-associated parameter control, b) the second graphical content displayed in the second portion of the one or more displays in the second graphical state differs from the second graphical content displayed in the second portion of the one or 58more displays in the first graphical state at least in that the first graphical object experiences a change in one or more properties from the first graphical state to the second graphical state, each property selected from the group consisting of: size, location, visibility, and z-order, c) the first user-selectable wager-associated parameter control is, when the second graphical content displayed in the second portion of the one or more displays is in the first graphical state, associated with a first touch-input region of the one or more displays, and d) the one or more memory devices store further computer- executable instructions for controlling the one or more processors to cause a wager-associated parameter associated with the first wagering game to change responsive to a determination that a touch input has been received via the first touch-input region of the one or more displays while the second graphical content displayed in the second portion of the one or more displays is in the first graphical state”.

15.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). The limitations of dependent claims 2 – 20 merely further define the abstract idea and are not significantly more than the abstract idea.
15.	The claimed abstract idea is related to the abstract ideas of:
1) 	providing/conducting a game (i.e. a game with a first portion of a display and its associated content and a second portion of display with different graphical states) by following rules or instructions.
17.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
18	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such an electronic gaming system comprising: one or more displays; and a game controller that includes one or more processors and one or more memory devices and a first touch-input region of the one or more displays. 
As an electronic gaming system comprising: one or more displays; and a game controller that includes one or more processors and one or more memory devices and a first touch-input region of the one or more displays in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
19.	Step 2B: 
20.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
21.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with an electronic gaming system comprising: one or more displays; and a game controller that includes one or more processors and one or more memory devices and a first touch-input region of the one or more displays. 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
22.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
23.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2, paragraphs 58, paragraph 58 teaches “This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295”), showing the conventionality of these additional elements.
24.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
25.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
26.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
27.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

29.	Claim(s) 1 – 3, 9 – 11, 12 and 14 – 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ward (US 20100255912).
30.	Regarding claim 1, Ward discloses an electronic gaming system comprising (abstract):
one or more displays (i.e. part 14 and 16) (FIG. 1a and paragraph 21); 
and a game controller that includes one or more processors (i.e. central processing unit (CPU) 34)) and one or more memory devices (i.e. memory 36) ( FIG. 2 and paragraph 37), wherein: 
a first portion of the one or more displays (i.e. part 116) is oriented in a generally upright manner, a second portion (i.e. part 114) of the one or more displays is located below the first portion of the one or more displays and includes a surface that is generally horizontal (FIG. 1a and 1b and paragraphs 21 and 28; as shown in FIG. 1b and discussed in paragraph 28a, a first portion of the one or more displays (i.e. part 116) is oriented in a generally upright manner, a second portion (i.e. part 114) of the one or more displays is located below the first portion (116) of the one or more displays and includes a surface that is generally horizontal), 
the one or more processors (i.e. central processing unit (CPU) 34)), the one or more memory devices (i.e. memory 36), and the one or more displays (i.e. part 14 and 16) are operably connected, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to (FIG. 2 and paragraph 37; paragraph 37 teaches the various components of the gaming machine 10 are controlled by a central processing unit (CPU) 34, also referred to herein as a controller or processor (such as a microcontroller or microprocessor). To provide gaming functions, the controller 34 executes one or more game programs stored in a computer readable storage medium, in the form of memory 36): 
cause a first wagering game (i.e. a first wagering game associated with the game events, game outcomes described in paragraph 21) to be presented via first graphical content displayed within at least the first portion of the one or more displays (i.e. part 16) (FIG. 1a and paragraph 21; The gaming machine 10 may also include a secondary display 16 for displaying game events, game outcomes); 
cause second graphical content displayed in the second portion of the one or more displays (i.e. part 14) to transition from a first graphical state to a second graphical state responsive to a determination that one or more first trigger conditions are met (i.e. the first trigger condition of the operator adding WSOP tournament to second configuration 390b as shown in FIG. 4)  (FIG. 1a and 4 and paragraphs 21 and 49 – 55; paragraph 55 teaches that operator then selects one or more Portal Games, or supplement features 374, and drags and drops them in succession onto the new configuration 390. They are visually stacked on top of the Base Theme 374 in the order that they are selected); 
and cause the second graphical content displayed in the second portion of the one or more displays (i.e. part 14) to transition from the second graphical state to the first graphical state responsive to a determination that one or more second trigger conditions are met (i.e. the second trigger condition of the operator removing WSOP tournament/part 374 to second configuration 390b), wherein (FIG. 1a and 4 and paragraphs 21 and 49 – 55): 
a) the second graphical content displayed in the second portion of the one or more displays in the first graphical state includes a first set of one or more graphical objects that includes a first graphical object (i.e. part 374) representing a first user-selectable (i.e. operator selectable as described in paragraph 55) wager-associated parameter control (FIG. 1a and 4 and paragraphs 21 and 49 – 55; paragraph 55 teaches that operator then selects one or more Portal Games, or supplement features 374, and drags and drops them in succession onto the new configuration 390. They are visually stacked on top of the Base Theme 374 in the order that they are selected), 
b) the second graphical content displayed in the second portion of the one or more displays (i.e. part 14) in the second graphical state differs from the second graphical content displayed in the second portion of the one or 58more displays in the first graphical state at least in that the first graphical object experiences a change in one or more properties from the first graphical state to the second graphical state, each property selected from the group consisting of: size, location, visibility, and z-order (i.e. changing the size of second configuration 390b by removing WSOP tournament/part 374) (FIG. 1a and 4 and paragraphs 21 and 49 – 55), 
c) the first user-selectable wager-associated parameter control is, when the second graphical content displayed in the second portion of the one or more displays (i.e. part 14)  is in the first graphical state, associated with a first touch-input region of the one or more displays (FIG. 1a and 4 and paragraphs 21 and 49 – 55; paragraph 49 teaches a touch screen overlying the operator control interface 380), and 
d) the one or more memory devices store further computer- executable instructions for controlling the one or more processors to cause a wager-associated parameter associated with the first wagering game to change responsive to a determination that a touch input has been received via the first touch-input region (i.e. the region associated with the touch screen described in paragraph 49 ) of the one or more displays while the second graphical content displayed in the second portion of the one or more displays is in the first graphical state (i.e. the first graphical state of WSOP tournament/part 374 has been added to second configuration 390b as shown in FIG. 4) (FIG. 1a and 4 and paragraphs 21, 37 and 49 – 55; paragraph 49 teaches a touch screen overlying the operator control interface 380).  
31.	Regarding claim 2, Ward also discloses the first set of one or more graphical objects includes a plurality of graphical objects, and the second graphical content displayed in the second portion of the one or more displays in the second graphical state differs from the second graphical content displayed in the second portion of the one or more displays in the first graphical state in that all of the graphical objects in the plurality of graphical objects experience a change in one or more properties from the first graphical state to the second graphical state (i.e. the change from first graphical state to the second graphical state caused by the operator removing WSOP tournament/part 374 to second configuration 390b), each property selected from the group consisting of: size, location, visibility, and z-order (FIG. 1a, 1b and 4 and paragraphs 21, 28 and 49 – 55).
32.	  Regarding claim 3, Ward also discloses the one or more first trigger conditions include a first trigger condition that is met when a determination is made that a user input associated with a change display state control associated with the first set of one or more graphical objects is received (paragraphs 49 – 55).
33.	 Regarding claim 9, Ward also discloses the one or more second trigger conditions include a second trigger condition that is met when a determination is made that a user input (i.e. operator input) associated with a restore display state control associated with the first set of one or more graphical objects (i.e. graphical objects 374) is received (Abstract and paragraphs 49 – 55). 
34.	Regarding claim 10, Ward also discloses the restore display state control and the change display state control are the same control (i.e. the same control associated with the touch screen described in paragraph 49) (Abstract and paragraphs 49 – 55).
35.	 Regarding claim 11, Ward also discloses:
the first wagering game features a plurality of bet levels (i.e. the plurality denominations described in paragraph 58)  (FIG. 1a and 4 and paragraphs 21, 49 – 55 and 58), 
the first set of one or more graphical objects includes a plurality of graphical objects (i.e. the plurality of graphical objects of second configuration 390b) (FIG. 1a and 4 and paragraphs 21 and 49 – 55), 
the plurality of graphical objects (i.e. the plurality of graphical objects of second configuration 390b) includes the first graphical object and one or more additional graphical objects, each additional graphical object (i.e. part 374) representing a different user- selectable wager-associated parameter control (FIG. 1a and 4 and paragraphs 21 and 49 – 55), 
the first user-selectable wager-associated parameter control and the one or more additional user-selectable wager-associated parameter controls represent a graphical user interface that is configured to receive one or more inputs indicating a selection of one of the bet levels for use in one or more plays of the first wagering game (FIG. 1a and 4 and paragraphs 21, 49 – 55 and 58), and 
the one or more second trigger conditions include a second trigger condition that is met when a credit meter that indicates an amount of credit available for placing a wager in the first wagering game indicates a credit value that is lower than an amount of credit needed to place a bet based on the selected bet level (FIG. 1a and 4 and paragraphs 21, 49 – 55 and 58).
36.	Regarding claim 12, Ward also discloses the one or more second trigger conditions include a second trigger condition that is met when a feature trigger occurs from within the first wagering game (i.e. a first wagering game associated with the game events, game outcomes described in paragraph 21) (FIG. 1a and 4 and paragraphs 21 and 49 – 55).
37.	Regarding claim 14, Ward also discloses the one or more second trigger conditions include a second trigger condition that is met when a determination is made that one or more user inputs indicating a wager parameter change (i.e. the denomination change described in paragraph 58) are received (FIG. 1a and 4 and paragraphs 21, 49 – 55 and 58).
38.	 Regarding claim 15, Ward also discloses the one or more second trigger conditions include a second trigger condition that is met when a determination is made that one or more user inputs indicating a denomination change i.e. the denomination change described in paragraph 58) are received (FIG. 1a and 4 and paragraphs 21, 49 – 55 and 58).  
39.	 Regarding claim 16, Ward also discloses the one or more second trigger conditions include a second trigger condition that is met when X touch inputs (i.e. the touch inputs associated with the touch screen described in paragraph 49) are received within Y seconds within a region of the second portion of the one or more displays having a predetermined size, X is an integer greater than 1, Y is a value greater than 0, and none of the X touch inputs (i.e. the touch inputs associated with the touch screen described in paragraph 49) correspond in location with a displayed user-selectable control (FIG. 1a, 1b and 4 and paragraphs 21, 28 and 49 – 55).
40.	Regarding claim 17, Ward also discloses:
the one or more memory devices store further computer-executable instructions for controlling the one or more processors to cause the electronic gaming system to enter, responsive to receipt of one or more inputs, a game selection state in which a wagering game selection lobby (i.e. a lobby associated with the operator control interface 380 as shown in FIG. 4) is caused to be presented via the one or more displays (paragraphs 37 and 49 – 58 and FIG. 4), 
the wagering game selection lobby (i.e. a lobby associated with the operator control interface 380 as shown in FIG. 4) is configured to allow a player to select between the first wagering game and one or more other wagering games for play on the electronic gaming system (paragraphs 49 – 58 and FIG. 4), 
and the one or more first trigger conditions or the one or more second trigger conditions include a first trigger condition or a second trigger condition, respectively, that is met when the wagering game selection lobby (i.e. a lobby associated with the operator control interface 380 as shown in FIG. 4) is caused to be displayed (paragraphs 49 – 58 and FIG. 4).
41.	  Regarding claim 18, Ward also discloses the one or more memory devices store further computer-executable instructions for controlling the one or more processors to (paragraph 37):
 implement a platform layer that interfaces with hardware of the electronic gaming system (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55), 
implement a game framework layer that provides commonly used subroutines for providing wagering game features (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55), 
implement a host layer that provides for communication between the platform layer and the game framework layer (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55), and 
implement a game layer that interfaces with the game framework layer and is configured to make calls to the game framework layer to cause the game framework layer to present the first set of one or more graphical objects as part of the first graphical state for the second portion and to cause the one or more properties for the first graphical object to change from the first graphical state to the second graphical state (FIG. 1a, 1b and 4 and paragraphs 21, 28, 37 - 42 and 49 – 55).
42.	  Regarding claim 19, Ward also discloses the game layer is further configured to present the first set of one or more graphical objects by referencing a template and modifying the template according to commands received from the game layer (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55).
43.	  Regarding claim 20, Ward also discloses the one or more memory devices store further computer-executable instructions for controlling the one or more processors to (paragraph 37): 
implement a platform layer that interfaces with hardware of the electronic gaming system and is configured to control the properties of at least one graphical object other than the first graphical object (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55), 
implement a game framework layer that provides commonly used subroutines for providing wagering game features (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55), 
implement a code layer that provides for communication between the platform layer and the game framework layer, and implement a game layer that interfaces with the game framework layer and is configured to control the properties of at least the first graphical object (FIG. 1a and 4 and paragraphs 21, 37 - 42 and 49 – 55).
Claim Rejections - 35 USC § 103
44.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

45.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
46.	Claims 4 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 20100255912) and in view of Cohen (US 20110111852)
.47.	  Regarding claim 4, Ward discloses the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
one or more first trigger conditions include a first trigger condition that is met when a determination is made that a process executing on the electronic gaming system has entered a non-responsive state. 
Cohen teaches:
one or more first trigger conditions include a first trigger condition that is met when a determination is made that a process executing on the electronic gaming system has entered a non-responsive state (paragraph 40). 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Ward and in view of Cohen to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
48.	 Regarding claim 5, Cohen also teaches the one or more first trigger conditions include a first trigger condition that is met when the electronic gaming system is placed into an audit mode (paragraph 48).  
49. 	Regarding claim 6, Cohen also teaches the one or more first trigger conditions include a first trigger condition that is met when the electronic gaming system is caused to perform a cashout process (paragraph 77).
50. 	Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 20100255912) and in view of Raven  (US 5429361).

51.	Regarding claim 7, .Ward discloses the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the one or more first trigger conditions include a first trigger condition that is met when the electronic gaming system is placed into a reserved mode. 
Raven teaches:
the one or more first trigger conditions include a first trigger condition that is met when the electronic gaming system is placed into a reserved mode (paragraph 51). 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Ward and in view of Raven to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
52.	Regarding claim 13, Raven also teaches that the one or more second trigger conditions include a second trigger condition that is met when: the electronic gaming system is in a reserved state, and a timer associated with the reserved state reaches an expired state before the electronic gaming system is taken out of the reserved state (paragraph 51).
53. 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 20100255912) and in view of Radek (US 20060199635).
54.      Regarding claim 8, .Ward discloses the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the one or more first trigger conditions or the one or more second trigger conditions include a first trigger condition or a second trigger condition, respectively, that is met when the electronic gaming system enters into a state selected from the group consisting of: an attract mode state, a first zero-credit state that is enabled when a credit meter of the electronic gaming system changes to a value of zero, and a second zero-credit state that is enabled when the credit meter of the electronic gaming system indicates a value of zero for at least a predetermined non-zero period of time 
Radek teaches:
the one or more first trigger conditions or the one or more second trigger conditions include a first trigger condition or a second trigger condition, respectively, that is met when the electronic gaming system enters into a state selected from the group consisting of: an attract mode state, a first zero-credit state that is enabled when a credit meter of the electronic gaming system changes to a value of zero, and a second zero-credit state that is enabled when the credit meter of the electronic gaming system indicates a value of zero for at least a predetermined non-zero period of time (paragraph 31).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Ward and in view of Radek to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.


  

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cohen (US 20110111852), Raven (US 5429361), Griswold (20050059458).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715           



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715